         Case 1:18-cr-00037-PGG Document 162 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                    ORDER
             -against-
                                                                18 Cr. 37 (PGG)
OVIDIO OCHOA,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The Presentence Investigation Report for Defendant Ovidio Ochoa states that he

has four criminal history points, based on a 2003 conviction. (PSR (Dkt. No. 130) ¶¶ 54-59) At

the Defendant’s November 14, 2019 sentencing, however, this Court found that the 2003

conviction should not be counted for purposes of calculating the Defendant’s Criminal History

score. This Court concluded that the Defendant has no criminal history points and falls within

Criminal History Category I. (Sentencing Tr. (Dkt. No. 154) at 12) Accordingly, the Probation

Department is directed to prepare a revised Presentence Investigation Report reflecting that

Ochoa has zero criminal history points and is in Criminal History Category I, and to forward the

revised PSR to the Bureau of Prisons.

Dated: New York, New York
       September 23, 2020
